DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Claim Rejections - 35 USC § 102
The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 103
The previous rejections have been overcome in view of the changes made to the claims.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michioka 2007/0269148 in view of JP2005255168B1. As to claims 1 and 10, Michioka discloses a linear motion mechanism comprising a shaft 11, a slider 20 that is linearly reciprocated along the shaft, said slider including a plurality of rolling bodies 32 arranged to roll axially along the shaft, and sealing units 25 for sealing gaps along the shaft at a front-end portion and at a back-end portion of the slider [0032], said sealing units including seal members having fibrous surfaces 33, said fibrous surfaces of said seal members having fibrous material secured to an inner surface of a base and arranged so as to be directed toward the shaft in a manner to abut and conform to a cross-sectional shape of the shaft at the front-end portion and the back-end portion of the slider [0042]; see Fig. 2. As to the term “cut loops”, this does not structural distinguish over the erect fibers in Michioka. Regarding the phrase “such as to facilitate retention of lubricant and to eliminate gaps” Michioka’s product will inherently provide these features since it is disclosed as dust proof or preventing dust from entering the device. Michioka does not disclose tips of the pile fibers spread out in a radial fashion towards their ends. The secondary reference teaches a fibrous seal for a shaft comprising a woven base, i.e. a yarn base, wherein the fiber tips spread out in a radial fashion towards their ends; see Fig. 1. It would have been obvious to one of ordinary skill in the art to have the fibers in the seal of Wilcox extend in a radial fashion as taught in JP2005255168B1 since this involves the simple substitution of one known element for another to obtain predictable results. 
As to claim 6, JP2005255168B1 discloses the use of a lubricant in its piles; see [0059] of the translation. Some of the lubricant applied to the piles will inherently fall between the piles or fibrous material in view of the space between the piles shown in Fig. 1. It would have been obvious to one of ordinary skill in the art to use lubricant on the piles of the combined prior art of Michioka and JP2005255168B1 to reduce friction.
As to claims 8 and 12, JP2005255168B1 discloses the use of an adhesive 7f impregnating the base fabric to attach the fabric to the seal body; see [0032] of translation. However, the reference does not disclose the use of an acrylic adhesive. Acrylic adhesives are well-known in the adhesive art, so it would have been obvious to one of ordinary skill in the art to use an acrylic adhesive as an adhesive impregnate to attach the fabric to the body of the seal in the product of the combined prior art of Michioka and JP2005255168B1 in view of JP2005255168B1 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Since the impregnate in the base fabric is located only at the bottom of the piles in the reference as shown in Fig. 1, the impregnate will not impede any lubricant from being retained between the pile fibers. Any lubricant applied to the surface of the piles can be expected to move its way down between the piles in view of the separation between the individual plies shown in Fig. 1 of JP2005255168B1.
As to claim 9, JP2005255168B1 discloses this feature in Fig. 1 and [0032] of the translation. Therefore, it would have been obvious to one of ordinary skill in the art to locate the impregnate only near the base of the fabric in the combined product of Michioka and JP2005255168B1. 
As to claims 11 and 13, JP2005255168B1 discloses the use of a lubricant in its piles; see [0059] of the translation. It would have been obvious to one of ordinary skill in the art to use a lubricant in the seal of Michioka in view of the teachings in JP2005255168B1 to lower friction. Any lubricant applied to the surface of the piles can be expected to move its way down between the piles in view of the separation between the individual plies shown in Fig. 1 or JP2005255168B1.
As to claims 14 and 15, the slider shown in Fig. 2 of Michioka meets the claimed properties.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Michioka 2007/0269148 in view of JP2005255168B1 as applied to claim 1 above, and further in view of JP2005200811. The combined prior art of Michioka and JP2005255168B1 disclose the invention substantially as claimed; see the above rejection. However, the combined prior art of Michioka and JP2005255168B1 does not disclose the use of a double-woven fabric as a seal material; see the Abstract and Figs. 5-8. It would have been obvious to one of ordinary skill in the art to use a double-woven fabric structure as the fabric base of the seal in the product of Michioka and JP2005255168B1 in view of the teachings in JP2005200811 to provide an improved seal structure since this involves the simple substitution of one known element for another to yield predictable results.

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. Applicant argues that “none of the cited references, including the Wilcox reference teaches such a linear motion mechanism that includes a slider with a plurality of rolling bodies arranged to roll axially along the shaft”. This is not convincing because Michioka discloses a linear motion mechanism that includes a plurality of rolling bodies 32. 
Furthermore, applicant argues, “it is submitted that the present invention provides novel structure in the context of the type of linear motion mechanisms as claimed with substantial advantages over the background art, such as, e.g., discussed in the present application at paragraphs [0003] to [0011]”. This is not convincing because it is unclear what specific structures are being referred to.
Additionally, applicant argues, “Applicants traverse the Examiner’s assertions of obviousness and purported knowledge within the art asserted in the rejection”. However, it is unclear as to what specific knowledge within the art applicant is referring to. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783